Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 7/14/22 is acknowledged. Applicant contends that Groups III-V (claims 18-20) include similar features as elected Group I and therefore could be considered with Group I without serious burden. This argument was carefully considered but not found persuasive because the prior art appears to demonstrate that the instant invention is not a special technical feature and is therefore not a contribution over the prior art. See Finkbeiner et al. (WO 2014/093838 A2). 
Additionally, the search of Group I does not totally encompass the search for Groups (II-V). The inventions require separate search and considerations. Invention I is drawn to an autophagy image processing device comprising a determination unit, invention Il is drawn to an analysis device with calculation units, invention III is directed to an image processing method with a determination step (not limited to a determination unit), invention IV is directed to a computer program, while invention V is directed to a display unit. Each component of the distinct and diverse inventions must be considered for prior art as well as rejections under 35 USC §101 and 35 USC §112.

 
Restriction is only proper when there would be a serious burden as evidenced by separate classification, status, or field of search even though the claims include independent or distinct inventions (MPEP 808.02). Therefore, there is a burden to search all the inventions together. Groups III-V will not be rejoined with Group I for consideration.
2.	The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 7/14/22.  Currently claims 1-13 are under consideration.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.

5.	The Information disclosure Statements (IDS) filed on 8/15/19 and 5/28/20 have been considered as to the merits before the First Action. 


Claim Interpretation
6. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language
creates a rebuttable presumption that the claim element is to be treated in accordance
with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that
35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when
the function is recited with sufficient structure, material, or acts within the claim itself to
entirely perform the recited function.
Absence of the word “means” (or “step for’) in a claim creates a rebuttable
presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f)
(pre-AlA 35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim
element recites function but fails to recite sufficiently definite structure, material or acts
to perform that function.

Claim elements in this application that use the word “means” (or “step for’) are
presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for’) are presumed
not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

7. 	The claims in this application are given their broadest reasonable interpretation

using the plain meaning of the claim language in light of the specification as it would be

understood by one of ordinary skill in the art. The broadest reasonable interpretation of

a claim element (also commonly referred to as a claim limitation) is limited by the

description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth

paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35
U.S.C. 112, sixth paragraph:
(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute or “means” that is a generic placeholder (also called a nonce term or a non-
structural term having no specific structural meaning) for performing the claimed
function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for’) or another linking word or phrase, such as “configured to” or “so
that’: and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a
rebuttable presumption that the claim limitation is to be treated in accordance with 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim
limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, is rebutted when the claim limitation recites sufficient structure, material, or
acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable
presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim
limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, is rebutted when the claim limitation recites function without reciting
sufficient structure, material or acts to entirely perform the recited function.

8.	Claim limitations in this application that use the word “means” (or “step”) are
being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
except as otherwise indicated in an Office action. Conversely, claim limitations in this
application that do not use the word “means” (or “step”) are not being interpreted under
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise
indicated in an Office action.
This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35
U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder
that is coupled with functional language without reciting sufficient structure to perform
the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: “a determination unit configured to ...”, “a stimulus determination unit configured to”, “a cell imaging acquisition unit configured to”, a feature value calculation unit configured to”, “ a correlation calculation unit configured to”, “ a correlation comparison unit configured to”, “ a molecule identification unit configured to”,  “a display unit configured to ...”, etc. in Claims 1-13. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
9.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.  	Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent #11,321,836 in view of Kissova et al.(Autophagy, 2007, vol. 3, no. 4, p. 329-336) and Manjithaya et al. (WO 2014/049580). 
The instant invention and US Patent #11,321,836 are drawn to image processing devices that comprise a determination unit configured to capture cell images.  
The claims in US Patent #11,321,836 broadly recite cell analyses that involve cell measurements comprising cell number and ratios. However, US Patent #11,321,836 is silent with respect to the determination of autophagy (a species of the broadly recited claims in US Patent #11,321,836).
   	The prior art teaches devices that are configured to measure autography. Kissova et al.(Autophagy, 2007, vol. 3, no. 4, p. 329-336) discloses mitochondria
analyzed for selective and nonselective autophagy induction based on images taken under a fluorescence microscope and an electron microscope and selective autophagy different from nonselective autophagy was observed (in particular, the abstract and Figs. 1 to 5).
While, Manjithaya et al. (WO 2014/049580) disclose a method for measuring intracellular autophagy by macroautophagy, pexophagy, and other autophagy pathways (see the claims).
	It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to analyze autophagy in cells as demonstrated by Kissova et al. and Manjithaya et al. because the references teach that autophagy is an important mechanism to degrade proteins in a cell and it can be considered to have been an obvious object to provide a device for determining the type. Absent evidence to the contrary the analyses of autophagy is deemed obvious as exemplified by the cited prior art.
	
11.	For reasons aforementioned, no claims are allowed.

Remarks
12.	Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	A.	Ohata et al. (US Patent #7,920,327 B2) disclose image capturing apparatus in conjunction with an optical adjustment method.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
10/22/22

/LISA V COOK/Primary Examiner, Art Unit 1642